internal_revenue_service number release date index number ------------------------- ---------------------------------------------------------- --------------------------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-101737-15 date date re ------------------------------------------------------------------ legend parent ------------------------------------------------------------- --------------------------------------------------------------- taxpayer ------------------------------------------------------------- -------------------------------------------------- city state1 state2 date1 date2 ------------ -------------- ------- ----------------- ----------------- storage device -------------------------------------------------------------------------- --------------------------------------------------------------------------------- unit ---------------------------------------------------------------------- --------------------------------------------------------------------------------- a ------------------------------------------------------------ ----------------------------------------------------- b ---------------------------------------- plr-101737-15 ------------------------------------------------------------ c d e f g h i -------------------------------------- -------------- ------ ------- ----- ----- -- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted by taxpayer requesting a letter_ruling that certain of taxpayer's depreciable tangible_property used in its business activity is 7-year_property described in sec_168 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer a state1 corporation joins in the filing of a consolidated federal_income_tax return headed by parent a a state1 limited_liability_company is a wholly- owned subsidiary of taxpayer b a state1 limited_liability_company is a wholly-owned subsidiary of a neither a nor b has elected to be classified as an association taxed as a corporation for federal_income_tax purposes and as a result they are both disregarded as entities separate from taxpayer taxpayer a and b are not utilities c an unrelated third party operates an electric grid transmission system in city in state2 the grid transmits electricity produced by power generation facilities that supply energy to the c service territory this electric system must maintain a grid frequency of hertz to operate safely and efficiently there are several companies providing frequency regulation services to c to maintain the grid frequency of hertz because there is more frequency regulation service available to c than c requires at any given time c selects which companies to employ for frequency regulation services using a bidding system plr-101737-15 b owns and operates a storage device whose primary purpose is to provide frequency regulation services to c b has provided such services to c since date1 because a and b are disregarded entities for federal tax purposes taxpayer is deemed to own this storage device for federal tax purposes the storage device could be located anywhere on c’s grid the storage device happens to be attached to a e kilovolt electrical distribution feeder line that belongs to d a utility this distribution feeder line is located adjacent to d’s substation near city in state2 the storage device consists of f units these units are held in a shipping container that is connected to a combiner box that holds transformers that in turn is connected to the grid by g cables each unit can operate at a rated capacity of up to h kilowatts providing an aggregate total rated capacity of i megawatts each unit can operate independently taxpayer through a and b primarily uses the storage device near city in state2 to provide frequency regulation services to c by removing electricity from c’s grid when its frequency is high temporarily storing that electricity and releasing the electricity back onto the grid when its frequency is low the electricity is removed and released at the exact same point on c’s grid although the storage device eventually releases almost all of the electricity back onto the grid a small amount of electricity is lost while the electricity is held in the storage device the majority of this electricity is lost when it escapes the storage device as heat to account for this loss c charges taxpayer through a and b for the electricity that the storage device removes from the grid and pays taxpayer through a and b for the electricity that the storage device releases onto the grid in both cases taxpayer through a and b and c pay wholesale prices for the electricity which varies from hour to hour taxpayer through a and b does not anticipate making any significant profit or suffering any significant loss from this exchange of electricity when electricity is moved from the grid to the storage device ownership of that electricity shifts to taxpayer through a and b and when the electricity is released back onto the grid ownership is transferred back to c all transfers of ownership occur at a revenue meter by letter dated date taxpayer represents that from date1 to date2 all of b’s revenue came from c’s payments for b providing frequency regulation services to c by using the storage device near city in state2 b did not realize any income from the sale of electricity back to c when taking into account the cost of such electricity because the storage device loses a small amount of the electricity that it stores b actually spent more money to purchase electricity from c than it realized from selling electricity back to c plr-101737-15 ruling requested taxpayer requests the internal_revenue_service issue the following ruling the storage device primarily used by taxpayer to provide frequency regulation services is property with no class_life under sec_168 and as a result is 7-year_property under sec_168 law and analysis sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 which prescribes two methods for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system a taxpayer computes the depreciation deduction by using a prescribed depreciation method recovery_period and convention for purposes of sec_168 the depreciation method recovery_period and convention are determined by the property’s classification under sec_168 pursuant to sec_168 property with a class_life of years or less is classified as 3-year_property property with a class_life of more than years but less than years is classified as year property property with a class_life of years or more but less than years is classified as 7-year_property property with a class_life of years or more but less than years is classified as 10-year_property property with a class_life of years or more but less than years is classified as 15-year_property and property with a class_life of years or more is classified as 20-year_property sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is plr-101737-15 classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category unless otherwise noted the business activity asset classes described below are set forth in revproc_87_56 if there is not an asset class of revproc_87_56 that describes the property or the business activity in which the property is primarily used and if the property is not otherwise classified under sec_168 or the property is 7-year_property pursuant to sec_168 the first issue is whether any of the asset classes dollar_figure through of revproc_87_56 includes the storage device of these asset classes only asset class industrial steam and electric generation and or distribution systems describes property involving electricity asset class of revproc_87_56 includes assets whether such assets are sec_1245 property or sec_1250 property providing such assets are depreciable used in the production and or distribution of electricity with rated total capacity in excess of kilowatts and or assets used in the production and or distribution of steam with rated total capacity in excess of big_number pounds per hour for use by the taxpayer in its industrial manufacturing process or plant activity and not ordinarily available for sale to others assets in this class have a class_life of years and as a result are classified as 15-year_property under sec_168 in this case the storage device is primarily used by taxpayer to provide frequency regulation services to c the storage device is not used by taxpayer in its industrial manufacturing process or plant activity further the storage device does not produce electricity and for the reasons stated below is not used in the distribution of electricity accordingly the storage device is not property described in asset class consequently none of the asset classes dollar_figure through of revproc_87_56 describes the storage device plr-101737-15 the second issue is whether any of the asset classes through of revproc_87_56 describes taxpayer's business activity of providing frequency regulation services there are two asset classes that may apply to taxpayer's business activity asset cla sec_49 electric utility transmission and distribution plant or asset cla sec_57 distributive trades and services asset class dollar_figure of revproc_87_56 includes assets used in the transmission and distribution of electricity for sale and related land improvements this asset class excludes initial clearing and grading land improvements as specified in revrul_72_403 1972_2_cb_102 assets in this class have a class_life of years and as a result are classified as 20-year_property under sec_168 the tax_court in 135_tc_176 concluded that street light assets are not assets used in the distribution of electricity and thus not included in asset class dollar_figure of revproc_87_56 in reaching its conclusion the court looked at the definition of the word distribution as well as the primary use of the street light assets the parties stipulated that distribution meant the delivery of electric energy to customers and the final utility step in the provision of electric service to customers the court found this definition to be consistent with a standard definition of distribution t c pincite the court also stated that the distribution of electricity seems to us to be the process by which electricity the commodity gets to final consumers id the court found that street light assets could be disconnected from the distribution system without effecting electrical distribution to customers and they are distinct from distribution assets because they have a different purpose and function on this last point the court found that distribution assets get final consumers electricity service drops are the final part of the distribution of electricity to final consumers and street light assets are not part of the service to get electricity to final consumers the transmission of electricity is the process of moving high voltage electricity from power plants to distribution substations ppl corporation t c pincite transmission is defined by the u s energy information administration eia and the north america electric reliability corporation nerc as ‘ a n interconnected group of lines and associated equipment for the movement or transfer of electric energy between points of supply and points at which it is transformed for delivery to customers or is delivered to other electric systems eia’s glossary at www eia gov glossary index cfm and glossary of terms used in nerc reliability standards updated date at www nerc com files glossary_of_terms pdf as mentioned under the first issue the storage device is primarily used by taxpayer to provide frequency regulation services to c as a result the storage device has a different purpose and function than electricity transmission and distribution plr-101737-15 assets if c does not use taxpayer’s storage device on a given day the transmission of electricity is not affected because there are other companies providing frequency regulation services to c although the storage device is used to store electricity to be sold to c at a later time we do not view the storage device as transmission or distribution equipment accordingly taxpayer's business activity of providing frequency regulation services to an unrelated third party is not described in asset cla sec_49 asset cla sec_57 of revproc_87_56 includes assets used in wholesale and retail trade and personal and professional services assets in this class have a class_life of years and as a result are classified as 5-year_property under sec_168 asset cla sec_57 was established by revproc_80_15 1980_1_cb_618 modifying revproc_77_10 1977_1_cb_548 and is derived in part from asset classe sec_50 wholesale and retail trade and personal and professional services of revproc_77_10 asset cla sec_50 of revproc_77_10 included assets used in carrying out the activities of purchasing assembling storing sorting grading and selling of goods at both the wholesale and retail level and assets used in such activities as the operation of restaurants cafes coin-operated dispensing machines and in brokerage of scrap metal asset class of revproc_77_10 included assets used in the provision of personal services such as those offered by hotels and motels laundry and dry cleaning establishments beauty and barber shops photographic studios and mortuaries assets used in the provision of professional services such as those offered by doctors dentists lawyers accountants architects engineers and veterinarians assets used in the provision of repair and maintenance services and those assets used in providing fire and burglary protection services and equipment or facilities used by cemetery organizations news agencies teletype wire services frozen food lockers and research laboratories in this case taxpayer primarily uses the storage device to provide frequency regulation services to c although taxpayer does buy and sell electricity from and to c at wholesale prices these transactions are ancillary to providing frequency regulation services from date1 to date2 all of b’s revenue came from c’s payments for b providing frequency regulation services to c by using the storage device and b spent more money to purchase electricity from c than it realized from selling electricity back to c effectively over this period the electricity purchases and sales were a cost of providing the frequency regulation services consequently we do not view taxpayer as engaged in a wholesale trade or retail trade activity for purposes of asset cla sec_57 of revproc_87_56 plr-101737-15 however we believe that the frequency regulation services provided by taxpayer to an unrelated third party are of the type contemplated by asset cla sec_57 of revproc_87_56 accordingly the storage device primarily used by taxpayer to provide frequency regulation services is included in asset cla sec_57 and consequently has a class_life of years conclusion based solely on the facts and representations and the relevant law and analysis set forth above we conclude that the storage device primarily used by taxpayer to provide frequency regulation services is property included in asset cla sec_57 of revproc_87_56 with a class_life of years and as a result is 5-year_property under sec_168 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
